Title: To George Washington from James Scott, 1 February 1797
From: Scott, James
To: Washington, George


                        
                            Sir, 
                            Trinity College Dublin February 1st 1797
                        
                        
                        From your most excellent Speech addressed to Congress upon the opening of the
                            Session; which shewed so fully the able Legislator, the true Patriot, and the Patron of
                            Letters, it appears that the Institution of a College in the united States, on a liberal
                            Plan, wherein Arts & Sciences may be taught with more Precision and to a greater
                            Extent than has hitherto been adopted in that County, is in Contemplation—I have therefore presumed to resort to you, in order to be informed
                            what Encouragement a Clergymen of the Established Church of Ireland, properly qualified to
                            teach the Course of the College of Dublin (which, certainly at least as to Mathematical
                            Learning and Science, is not inferior in Reputation to any in Europe) might expect; should
                            your Wishes be carried into Effect—That my literary Acquirements are adequate to this
                            Purpose, I trust I should make fully and satisfactorily appear, by a Certificate of the
                            Board of this University, and by their Decisions on two Occasions, when I sat as Candidate
                            for a Fellowship, in one of which I lost it by but two Votes, & the other merely by
                            the Casting Voice of the Provost in Favour of My Competitor—You are no Doubt not
                            unacquainted with or Mode of electing Fellows, in this University, where after an
                            Examination for four Days, in all parts of Scientific & Classical Learning, by eight
                            Examiners, Each gives his Suffrage in favour of that Candidate, whom he conceives to be best
                            on the whole answering, not being confined to his own particular branch—As far as relates
                            to My Moral Character, I could procure from the Fellows here & other Characters of
                            Distinction in this Kingdom, Such Credentials as I doubt not would Meet with your
                            Approbation. If I am either premature or informal, in this Application, I hope your Goodness
                            will excuse Me—Influenced by the Respect I feel for your universally admired talents, I
                            could not think of making any more formal Proposal unless sanctioned by yr Approbation. By
                            your Answer (if it is your Pleasure to favour Me with one) I shall be directed as to future
                            Proceedings. I am with due Deference & Respect your most obedt & hble Servt
                        
                            James Scott
                            
                        
                    